Citation Nr: 1718880	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to exposure to herbicides in service.

2.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to February 1973, including service in the Republic of Vietnam from September 1971 to April 1972.  Among his awards and decorations, he was the recipient of the Combat Infantry Badge.  He died in September 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and December 2013 rating decisions, which denied entitlement to accrued benefits, by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the matter was subsequently transferred to the RO in Los Angeles, California.  The appellant timely filed a standardized notice of disagreement in January 2014 that identified the denials of "cancer" due to Agent Orange, thereby initiating an appeal of the denials of entitlement to service connection for lung cancer and liver cancer that were denied in the Veteran's lifetime in an October 2011 rating decision that had not yet become final at the time of his death in September 2012; the appellant did not disagree with the denial of accrued benefits as it pertains to the issues of entitlement to service connection for COPD, claimed as emphysema, and a low back disorder, which were also denied in that October 2011.

The appellant testified before the undersigned Veterans Law Judge via video-conferencing in April 2016; a transcript of this hearing has been associated with the electronic claims file.   

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in September 2012.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a favorable decision in March 2017 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2016).

The Board acknowledges that the appellant's January 2014 standardized notice of disagreement contains argument in favor of an earlier effective date for the Veteran's benefits.  Because she asserted that a 1988 effective date was improper, she appears to have been voicing a disagreement with the effective date for the Veteran's award of service connection benefits for his posttraumatic stress disorder, but this earlier effective issue was previously adjudicated in June 2000 and became final.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).  Regulations provide that substitution is limited to a claim or appeal that is "pending."  See 38 C.F.R. 
§ 3.1010(g)(1) (2016).  In fact, the regulations expressly state that "[a] substitute may not add an issue or expand a claim."  Id. § 3.1010 (f)(2).  Thus, because the Veteran did not have an earlier effective date claim or appeal pending at the time of his death, the earlier effective date issue is not part of the substitute claimant's appeal.

Additionally, during the appeal, the appellant suggests that there was some fault or negligence on behalf of VA for not identifying the Veteran's cancer.  See, e.g., April 2016 Hearing Transcript.  However, claims for service-connected benefits pursuant to 38 U.S.C.A. § 1151 for disabilities resulting from or aggravated by treatment at VA medical facilities are not merely different theories of one "service connection" claim.  See Anderson v. Principi, 18 Vet. App. 371, 376-77 (2004) ("A section 1151 claim 'constitutes a separate and distinct claim for VA benefits.'").  Because the Veteran did not have a pending claim or appeal for entitlement to benefits under 38 U.S.C.A. § 1151 at the time of his death, a § 1151 claim for lung cancer and/or liver cancer is likewise not part of the substitute claimant's current appeal per 38 C.F.R. § 3.1010(f)(2). 

To the extent that the appellant's hearing testimony may pertain to a claim for benefits on her own behalf for service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2016).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  An "intent to file a claim" may also be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155(b).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  Therefore, should the appellant wish to pursue a new § 1151 claim for cause of the Veteran's death, she is encouraged to complete a VA Form 21-526 or VA Form 21-526EZ and submit it directly to the RO.  See 38 C.F.R. §§ 3.155, 19.9(b) (2016).

Finally, the Board notes that the appellant filed a claim for entitlement to service connection for cause of the Veteran's death under 38 U.S.C.A. § 1310 in October 2012.  Although the claim was recognized by the RO, it was expressly deferred for additional development in a November 2012 rating decision, a February 2013 notice letter, and an April 2013 deferred rating decision.  Although dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 was granted in the November 2012 rating decision, it does not appear that the RO ever issued an adjudication on the deferred issue of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  Because the raised issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and the issue of entitlement to service connection for the cause of the Veteran's death under § 1310 is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran did not have lung cancer.

2.  The Veterans liver cancer was not incurred in or etiologically related to the Veteran's service, including his presumed in-service exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for liver cancer have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With regard to the claim for service connection for liver cancer, the Board notes that no VA examination or opinion was provided to the Veteran prior to his death.  The Board points out that, in cases of substitution, VA regulations recognizes that "rights that may have applied to the claimant prior to his death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute."  See 38 C.F.R. § 3.1010(f)(3).  Notwithstanding the fact that an in-person examination of the Veteran is not feasible at this juncture, the Board has considered VA's duty to obtain a VA opinion in this appeal.  In this case, the substitute is continuing a claim and appeal on behalf of the deceased Veteran, and this remains a claim for "disability compensation" as described in 38 U.S.C.A. § 5103A(d).  Cf. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (applying to claims under Chapter 13, not Chapter 11, and providing for a different standard when 38 U.S.C.A. 
§ 5103A(a), and not (d), applies in Dependency and Indemnity Compensation claims).

Here, however, the appellant and Veteran (prior to his death) submitted unsupported and nonspecific arguments that herbicide exposure caused his liver cancer, and the Board finds the lay statements insufficient to invoke VA's duty to obtain a VA opinion in this substitution appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (indicating that VA's duty to obtain an examination/opinion is implicated when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).  The Board is cognizant that lay evidence may satisfy the third element set forth in McLendon and that this element has a low threshold; however, precedential case law recognizes that it may not be possible to establish a nexus where the lay evidence is too general and conclusory to satisfy the statutory standard.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010).

Simply put, without more, general and conclusory allegations that the Veteran's liver cancer was related to his presumed herbicide exposure in service are insufficient even under the low threshold of McLendon to require obtaining a VA opinion regarding the etiology of his liver cancer.

In any event, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Entitlement to Service Connection for Lung Cancer

For veterans exposed to herbicide agents during their period of service, certain diseases are presumed to be connected to their service.  38 C.F.R. §§ 3.307, 3.309(e) (2016).  Pursuant to 38 C.F.R. § 3.309(e), lung cancer is presumed associated with herbicide exposure.  

The Board concedes that the Veteran was exposed to herbicides in service.  See DD Form 214 (verifying qualifying service in the Republic of Vietnam for the presumption of herbicide exposure).  However, it has not been demonstrated that the Veteran had lung cancer during his lifetime.

Following a September 2011 VA examination for a lung disorder, a VA pulmonary consultation was requested in October 2010 to specifically evaluate the Veteran for lung cancer.  A November 2010 VA treatment record indicated that PET/CT demonstrated a new lung lesion and input was requested on whether it was metastatic disease.  According to a January 2011 VA addendum, a "PET/CT scan was done 11/16/10, notable for bilateral upper lobe uptake.  The findings are suspicious, but not definitive for[,] lung cancer.  He is being given a course of antibiotics, scheduled to have repeat imaging in anticipation of a possible confirmatory CT guided biopsy."  Accordingly, the Veteran received additional testing to evaluate the lesion for malignancy.

According to a June 2011 VA PET, however, it was determined that the cause was likely non-malignant:  "These findings are most suggestive of inflammatory lesions, although stable malignancy cannot be completely excluded."  In fact, another reviewing health care provider stated in a July 2011 note:

He also has undiagnosed pleural based and mediastinal nodal lesions which have not changed on serial imaging.  The lack of change favors an inflammatory, non-malignant process even though biopsy and histologic diagnosis is not possible given their location.  

A follow-up pulmonary VA treatment record reflected an assessment of severe bullous emphysema with moderate chronic obstructive pulmonary disease (COPD) and recurrent left pneumothorax, status post talc pleurodesis, stable pleural based lesions and mediastinal lymphadenopathy.  Significantly, in October 2011, repeat pulmonary function studies showed, after his last course of therapy, marked improvement in his lung function, such that his ability to undergo liver transplantation was not impaired after his infective bullae resolved.  October 2011 VA treatment report.  Later VA lung imaging and testing results were similarly without mention of lung cancer.  See, e.g., June 2016 VA treatment record (indicating that "prior serial PET/CT scans with chronic PET positive pleural plaques were reviewed, with recent C[hest] X[ray] without change").

VA also obtained VA treatment records from the Veteran's last hospitalization and treatment.  Significantly, the records, which discussed these other lung conditions impacting his health, do not mention lung cancer.  For example, an August 2012 VA treatment note reflected that an Emergency Department "CT chest showed infected bullae, likely COPD exacerbation."  [Emphasis added].  A September 2012 VA treatment note stated that his chest X-ray merely showed "an infiltrate," and the Veteran's August 2012 hospital discharge diagnoses included COPD exacerbation.  According to the final September 2012 VA inpatient hospice unit discharge summary, amongst other things, the Veteran had severe COPD with "likely p[neumo]n[i]a," for which he had been treated prior to his passing away.  

The September 2010 VA lung examination report,  subsequent VA pulmonary consultation, and following VA lung imaging and treatment records constitute sufficient medical evidence to allow the Board to adequately address the appellant's service connection claim, which hinges on whether the Veteran had lung cancer prior to his death.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate). 

Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  However, the competent evidence weighs against a finding that the Veteran had lung cancer prior to his death.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (explaining that the requirement of a current disability can be satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).  [The Board parenthetically notes that service connection for other lung disorders were denied separately from the issue of service connection for lung cancer, but the appellant's January 2014 notice of disagreement only identified "cancer."  Accordingly, the other lung disorders were not appealed and will not be addressed further].  

In reaching this decision, the Board has considered the appellant's assertions, as well as the Veteran's assertions made during his lifetime, that he had lung cancer-which is one of the conditions listed by regulation as being subject to the presumption of service-connection due to herbicide exposure.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of lung cancer, requires competent evidence beyond mere lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for lung cancer, and the appeal is denied.

III.  Service Connection for Liver Cancer

It is alleged that that service connection for the Veteran's liver cancer, which was diagnosed as hepatocellular carcinoma (HCC) many years after service, should be awarded based upon exposure to herbicides during service.  It is not the appellant's contention, nor does the evidence suggest, that liver cancer began in service or is related to any other in-service event.  

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.
38 C.F.R. § 3.307(a)(6)(iii) (2016).  Because the Veteran's DD Form 214 establishes that he indeed served Vietnam from September 1971 to April 1972, his exposure to herbicides is hereby presumed. 

If a veteran was exposed to herbicide agents during active military, naval, or air service and the requirements of 38 C.F.R. § 3.307(a) are met, certain diseases shall be service-connected, even if there is no record of such disease during service.  The enumerated diseases that will be presumed to be related to service as a result of exposure to herbicides are listed 38 C.F.R. § 3.309(e) (2015).  The presumptive conditions, however, do not include liver cancer.

Even though liver cancer is not one of the enumerated presumptive conditions related to herbicide exposure, the fact that service connection is not available on a presumptive basis for liver cancer does not preclude an appellant from establishing service connection with proof of actual or direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042-44 (Fed. Cir. 1994) (stating that presumptive service connection "does not foreclose proof of direct service connection").  Therefore, the Board must still ultimately make a decision on whether there is any relationship between the Veteran's liver cancer and his conceded in-service herbicide exposure.

The record does not contain medical evidence supporting a relationship between the Veteran's liver cancer and his herbicide exposure.  There is evidence that the Veteran's liver cancer was caused by hepatitis C.  For example, a June 2010 VA treatment note provided an assessment of "Hepatocellular carcinoma 2/2 Hep C" and the Veteran's August 2012 VA discharge summary also reflected a notation of "H[epatitis]C[]V[irus] w/ Cirrhosis and HCC."  Because the etiological assessments were rendered by medical professionals, the Board assigns them high probative value regarding the nature of the Veteran's liver cancer.

The Board has also taken into account the lay statements made by the Veteran and the appellant asserting that his liver cancer is related to exposure to Agent Orange. 
However, as laypersons, they have not demonstrated the knowledge and expertise necessary to provide an opinion as to the question of medical causation in order to competently address whether liver cancer is related to herbicide exposure.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the cause of cancer is a question outside of the realm of knowledge of a layperson using his/her senses.  

It simply cannot be said that the evidence rises to the level of equipoise with respect the establishment of a nexus between active duty service, including his presumed herbicide exposure, and the Veteran's liver cancer.  Based on the foregoing, the appellant's claim for entitlement to service connection for liver cancer is denied.



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for lung cancer is denied.

Service connection for liver cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


